Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 1 of 9 PageID 630




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                          Case No.: 8:10-cr-423-T-33AAS


   LARRY EUGENE THOMAS

   _____________________________/

                                          ORDER

           This cause is before the Court pursuant to Defendant

   Larry Eugene Thomas’s pro se Motion for Compassionate Release

   (Doc.    #    48),   filed    on     July       1,   2020.    The   United   States

   responded on July 29, 2020. (Doc. # 53). On August 17, 2020,

   a    fellow    prisoner      filed    supplemental           medical   records   on

   Thomas’s behalf. (Doc. # 56). For the reasons set forth below,

   the Motion is denied.

   I.      Background

           On June 9, 2011, the Court sentenced Thomas to 188

   months’       imprisonment      for    distributing            cocaine   base    in

   violation of 21 U.S.C. § 841(b)(1)(C). (Doc. # 39). Thomas is

   62 years old, (Doc. # 56-1 at 3), and his projected release

   date from FCI Terminal Island is July 30, 2024.

           In his Motion, Thomas seeks compassionate release under

   Section 3582(c)(1)(A)(i), as amended by the First Step Act,


                                               1
Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 2 of 9 PageID 631




   because    he   was   diagnosed     with      COVID-19    and    has   other

   underlying medical conditions. (Doc. # 48). The United States

   has responded. (Doc. # 53). The Motion is ripe for review.

  II.   Discussion

        The   United     States    argues   that    Thomas’s       request   for

   compassionate    release       should    be   denied     (1)    because    he

   provides no proof of his health conditions in the Motion and

   (2) on the merits. (Doc. # 53). The Court will set aside the

   first argument, as Thomas has supplemented his Motion with

   detailed medical records. (Doc. # 56). However, the Motion is

   denied because Thomas has failed to demonstrate that he has

   exhausted his administrative remedies.

        A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Thomas does not argue,

   let alone allege that he has exhausted his administrative

   remedies before filing this Motion, as required under Section

   3582(c)(1)(A)(i), which states:

        the court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after
        the    defendant    has    fully    exhausted    all
        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after
        considering the factors set forth in section
        3553(a) to the extent they are applicable, if it


                                       2
Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 3 of 9 PageID 632




           finds that [ ] extraordinary and compelling reasons
           warrant such a reduction . . . and that such a
           reduction is consistent with the applicable policy
           statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

   Step Act of 2018 expands the criteria for compassionate

   release and gives defendants the opportunity to appeal the

   [BOP’s] denial of compassionate release.”               United States v.

   Estrada Elias, No. 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D.

   Ky. May 21, 2019) (citation omitted). “However, it does not

   alter    the   requirement    that     prisoners   must     first    exhaust

   administrative remedies before seeking judicial relief.” Id.

           Although the United States now asserts that a prisoner’s

   administrative     remedies      are   exhausted   under     18   U.S.C.    §

   3582(c)(1)(A)(i)      either      after    the     warden     denied       the

   prisoner’s request or after 30 days elapsed since such a

   request, (Doc. # 53 at 2 n.1), a reading of the statute

   dictates otherwise. “[W]hen seeking compassionate release in

   the     district   court,    a    defendant      must   first       file   an

   administrative request with the [BOP] . . . and then either

   exhaust administrative appeals or wait the passage of thirty

   days from the defendant’s unanswered request to the warden

   for relief.” United States v. Alejo, No. CR 313-009-2, 2020

   WL 969673, at *1 (S.D. Ga. Feb. 27, 2020).



                                          3
Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 4 of 9 PageID 633




        Therefore,    a   prisoner    may   not     automatically       file   a

   motion   for   compassionate      release   in     the    district    court

   following the Warden’s timely denial of such a request. At

   the very least, federal courts agree that 30 days must lapse

   from the time of such a request. See, e.g., United States v.

   Gardner, No. 13-CR-0035(1) (PJS/SER), 2020 WL 1673315, at *

   1 (D. Minn. April 6, 2020) (finding that the prisoner’s

   administrative remedies were exhausted only because it had

   ”been more than 30 days since the BOP’s receipt” of the

   prisoner’s request); United States v. Greenlove, 1:12-CR-194,

   2020 WL 3547069, at *1-3 (M.D. Pa. June 30, 2020) (denying a

   motion   for   compassionate   release      that    was    filed     in   the

   district court less than 30 days after the request was made

   with the Warden and only two days after the Warden denied the

   request).

        The more pertinent question is whether a prisoner has

   exhausted his administrative remedies when he fails to appeal

   a Warden’s timely denial of his request for compassionate

   release, but thirty days have lapsed since the request was

   made. Some district courts have found that such an appeal is

   unnecessary as long as thirty days have lapsed since the

   request was filed. See, e.g., United States v. Williams, No.




                                      4
Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 5 of 9 PageID 634




   2:17-cr-20002-5, 2020 WL 2300206, at *3 (W.D. Tenn. May 1,

   2020). This Court disagrees.

          Where the Warden timely denies a prisoner’s request, the

   language of 18 U.S.C. § 3582(c)(1)(A) requires that the

   request be appealed through the appropriate administrative

   channels of the BOP. Only if the Warden does not respond to

   the request may the prisoner file a motion with the district

   court after 30 days have lapsed since the request was made.

   See United States v. Smith, No. 4:15-cr-19, 2020 WL 2063417,

   at *2 (N.D. Ohio April 29, 2020) (“Smith has also failed to

   fully exhaust his administrative remedies with respect to his

   original motion. Because the Warden explicitly denied his

   2019   request   for    compassionate   release,   Smith   needed   to

   exhaust by appealing the Warden’s decision.”); United States

   v. Early, No. CR 19-92, 2020 WL 272276, at *3 (W. D. Pa. May

   21, 2020) (“Warden Williams responded to Defendant’s request

   within    30   days    of   receipt.   Consequently,   Defendant    is

   obligated to complete the administrative appeal process.

   Therefore, this Court finds that Defendant has failed to

   exhaust his administrative remedies.”);            United States v.

   Carr, 2020 WL 2847633, at *3 (W.D. Va. June 2, 2020) (“[W]hen

   a warden denies an inmate’s request within 30 days, the inmate

   needs to exhaust his administrative remedies to appeal the


                                      5
Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 6 of 9 PageID 635




   warden’s   denial    before   filing.”        (emphasis    in   original)

   (quotation omitted)).

         Here, Thomas provides no evidence that he has exhausted

   his   administrative    remedies.       The    Warden     timely   denied

   Thomas’s request for compassionate release on May 26, 2020.

   (Doc. # 48 at 4). In that denial, the Warden advised Thomas

   that he could “appeal [the] decision via the administrative

   remedy process.” (Id.). Despite his ability to do so, Thomas

   provides no proof in his Motion that he has appealed the

   Warden’s denial. (Doc. # 48).

         In   short,   Thomas    has       not    “fully     exhausted   all

   administrative rights to appeal a failure of the [BOP] to

   bring a motion on [his] behalf” nor have “30 days [lapsed]

   from the receipt of such a request by the warden of [his]

   facility.” 18 U.S.C. § 3582(c)(1)(A); see also United States

   v. Elgin, No. 2:14-cr-129-JVB-JEM, 2019 U.S. Dist. LEXIS

   86571, at *3 (N.D. Ind. May 23, 2019) (requiring that the

   inmate appeal the Warden’s denial of relief to fully exhaust

   her administrative remedies).

         Therefore, Thomas’s Motion is denied without prejudice.

   See, e.g., United States v. Reeves, No. CR 18-00294, 2020 WL

   1816496, at *2 (W.D. La. Apr. 9, 2020)(denying motion for

   release to home confinement due to COVID-19 and explaining


                                       6
Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 7 of 9 PageID 636




   that “[Section 3582](c)(1)(A) does not provide this Court

   with the equitable authority to excuse Reeves’ failure to

   exhaust   his        administrative       remedies”);         United     States    v.

   Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at *2 (D. Idaho

   Jan.     8,     2020)(“Miller            has    failed       to     exhaust       his

   administrative          remedies          as     required         by     [Section]

   3582(c)(1)(A). Accordingly, the Government’s motion will be

   granted       and    Miller’s      motion      will   be    dismissed      without

   prejudice. Miller is free to refile it after fully exhausting

   the Bureau of Prisons’ administrative appeals process.”).

          Even     if     Thomas      had    exhausted        his    administrative

   remedies,      the     Court    would     deny    the      Motion      because    his

   circumstances         are    not   extraordinary        and      compelling.      The

   Sentencing Commission has set forth examples of qualifying

   “extraordinary         and   compelling        reasons”     for     compassionate

   release, including but not limited to: (1) terminal illness;

   (2) a serious medical condition that substantially diminishes

   the ability of the defendant to provide self-care in prison;

   or (3) the death of the caregiver of the defendant’s minor

   children. USSG §1B1.13, comment. (n.1). Thomas bears the

   burden    of        establishing      that      compassionate          release     is

   warranted. See United States v. Heromin, No. 8:11-cr-550-

   T33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)


                                             7
Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 8 of 9 PageID 637




   (“Heromin bears the burden of establishing that compassionate

   release is warranted.”).

        Although the Court is sympathetic to Thomas’s numerous

   underlying health conditions, including diabetes, high-blood

   pressure, and cardiovascular problems, (Doc. # 48 at 2), he

   has not sufficiently demonstrated that he has a serious

   medical condition that substantially diminishes his ability

   to care for himself in his facility.            See   USSG §1B1.13,

   comment. (n.1); see also United States v. Frost, No. 3:18-

   cr-30132-RAL, 2020 WL 3869294, at *4-5 (D.S.D. July 9, 2020)

   (denying motion for compassionate release for a COVID-19-

   positive prisoner who had other medical conditions, including

   diabetes, severe coronary artery disease, and COPD, because

   his COVID-19 symptoms were not severe and there was no

   indication that he could not provide self-care while in

   prison).

        Furthermore, there is no indication from the record

   whether Thomas     was ever symptomatic or if he          has   since

   recovered from COVID-19. (Doc. # 48); see also United States

   v. Thomas, 8:10-cr-438-T-33AAS, 2020 WL 4734913, at *2 (M.D.

   Fla. Aug. 14, 2020) (denying motion for compassionate release

   where defendant tested positive for COVID-19 but was not

   “seriously   ill”).    On   their   own,   Thomas’s   other   medical


                                       8
Case 8:10-cr-00423-VMC-AAS Document 57 Filed 09/09/20 Page 9 of 9 PageID 638




   conditions do not warrant compassionate release. Therefore,

   Thomas has not shown an extraordinary and compelling reason

   that justifies compassionate release.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        Larry Eugene Thomas’s pro se Motion for Compassionate

   Release (Doc. # 48) is DENIED without prejudice for failure

   to exhaust administrative remedies.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

   9th day of September, 2020.




                                     9
